internal_revenue_service number info release date index no cid department of the treasury washington dc person to contact telephone number refer reply to cc ita - genin-167472-02 date date dear this letter responds to your letter to president bush dated date asking that the provisions of notice_2001_69 2001_2_cb_491 which involve the tax treatment of amounts paid under employer leave-based donation programs be made permanent we have also responded separately to senator john d rockefeller iv regarding your inquiry to him on this issue notice_2001_69 provided interim guidance that the treasury_department and the irs believed was appropriate in the aftermath of the date terrorist attacks although contrary to well-established legal principles notice_2001_69 provided special relief for uniquely tragic circumstances the treasury_department and the irs have studied the issue and believe that employees who participate in leave-based donation programs may have taxable_income under longstanding assignment_of_income principles also the employees may be eligible for a charitable_contribution_deduction depending on each individual’s tax situation accordingly consistent with tax principles that are well-established in the law and administrative guidance the treasury_department and the irs issued notice_2003_1 i r b date which declined to extend the tax relief provided in notice_2001_69 to payments made after date i hope this information is helpful if you have any further questions please call identification_number at sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting
